Citation Nr: 1750905	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to December 2009 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDING OF FACT

The Veteran does not have a chronic seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has a seizure disorder that manifested during service.  

The Veterans service treatment records show that in March 2005, he reported that he had passed out while sitting on the toilet.  He stated that prior to passing out, he felt nauseous and was leaning over the bathtub.  The last thing he remembered was calling out for his wife and lying on the floor before losing consciousness.  There was no loss of bowel or bladder function, no biting of the tongue, no neurologic changes, no visual or sensory changes, no increase in salivation, and no palpitations.  He denied any prior episodes and stated that he was in his usual state of good health prior to going to bed that evening.  After the episode, he reported experiencing generalized soreness and nausea.  

The Veteran's wife stated that she recalled hearing the Veteran call out to her and that when she arrived at the bathroom, he was on the toilet leaning over into the bathtub and appeared like he was going to vomit.  She stated that his face drained of color, that he slumped over into the bathtub, and that his whole body began shaking for about 30 seconds to one minute.  

A March 2005 service treatment record indicates that a physical examination of the Veteran was normal.  The assessment was vasovagal event versus non-epileptic seizure-like episode.  The physician indicated that given the Veteran's history, a vasovagal syncope was highly likely, noting that the only symptoms that supported seizure were the reports of his whole body shaking.  

The Veteran's August 2009 separation examination report indicates that his neurological system was normal.  On his Report of Medical History, it was noted that he had a possible seizure with no neurologic sequelae.  

A VA examination was conducted in May 2011.  The examiner indicated that the episode that occurred during service sounded like a grand mal tonic-clonic seizure.  He noted that the Veteran also described having what sounded like a petit mal seizure in February 2011.  The Veteran stated that the episode occurred while he was voiding and that he felt like he was in an altered state for a few seconds, but did not lose consciousness.  On physical examination, the Veteran's neurological system was normal.  The examiner indicated that there were no neurological residuals from the episodes described by the Veteran.  Although the examiner found that the Veteran has a seizure disorder, he indicated that the diagnosis was status post grand mal seizure and petit mal seizure and found that there were no physical findings of a current seizure disorder.  

An additional VA examination was conducted in September 2013.  The examiner opined that the Veteran did not have a current seizure disorder, noting that a diagnosis of seizure disorder was never established, that the Veteran did not require any treatment, and that he had remained symptom-free for many years.  The VA examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion.  Therefore, the Board finds the September 2013 VA examiner's opinion the most probative evidence of record as to whether the Veteran has a current chronic seizure disorder.    

The Board has also considered the lay evidence of record.  The Veteran and his wife are competent to describe what they have personally observed or experienced; however, the ultimate questions of diagnosis and etiology in this case extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinion of the September 2013 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim of service connection for a seizure disorder must be denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


